Evans, C. J.,
dissenting. — The respondents are held in custody by the sheriff of Guadalupe county by virtue of an order of the District Court of that county made on the twenty-fifth day of June last.
The record discloses, that on the eighteenth of June, 1872, the District Court of Guadalupe county caused a notice to be served on the respondents to appear and show cause why they should not be fined for a contempt of the said court, “committed by reason of a certain brief, or paper, offensive to said court in its language and terms, and now on file in this court.”
*361The brief, or paper, the filing of which was the basis of the notice to appear and show cause, was fully set out in the notice.
The respondents appeared and answered.
Their answers were not satisfactory to the court, and they were condemned by the court to pay a fine of one hundred dollars each, and were placed in the custody of the sheriff until the fines and costs were paid.
The writ of habeas corpus was awarded on the twenty-sixth of June, and the sheriff made his return on the first day of July.
To the return of the sheriff the respondents answered by a statement, under oath, “of matter of fact which they believed necessary to the proper exercise of this court’s jurisdiction.”
To this statement it is only necessary to say, that the respondents, having been adjudged guilty of a contempt by the District Court of Guadalupe county, cannot purge themselves of that contempt in this court: The only question in this court then is as to the correctness of that judgment.
We cannot look beyond that. The record of the proceedings in the District Court of Guadalupe county is brought before us as evidence in this case. That record sets out the contemptuous matter which the respondents were called upon to answer. If the record did not set forth the facts constituting the contempt of which the respondents were adjudged to be guilty, this court would be concluded by the judgment of the District Court.
But as the facts are set forth in the record, it is competent for this court to consider them, and to determine whether they amount to a contempt or not.
The principles upon which courts of justice procéed in the punishment of contempts have been so frequently discussed that we deem it unnecessary to enter into an *362exposition of them in the present case. The respondents are all members of the bar; and while it is due to the occasion that I should express my opinion with emphasis, I desire to discharge that duty in as few words as possible.
I am clear in my opinion that the respondents were rightly adjudged guilty of a contempt of the District Court of iGfuadalupe county. The record shows that the “brief, or paper,” the filing of which on the second day of May, 1872, constituted the contempt, set forth in/the rule to show cause, was handed by one of the respondents to the deputy clerk of the District Court. The paper was in the proper form of a brief in three causes then pending in the court. The deputy supposed that it was given him to be filed, and he filed it. The paper was insulting to the judge, and calculated to bring the court into disrespect with the people.
I feel constrained to say that the whole conduct of the respondents towards the court, since the original filing of the brief, displays a determined purpose to maintain an attitude of disrespect towards the court.
The paper filed on the seventeenth of June, purporting to withdraw the brief filed on the second of May, was scarcely, if at all, less offensive in its tone and language than the brief itself, and would fully justify the court in requiring respondents to withdraw this offensive language in fit and apt words, by the process of contempt. In the answers of the respondents to the rule to show cause there is studied evasion and a design to wound. And yet. this court comes to the relief of the respondents, and excuses their conduct upon grounds not disclosed by the record. If the facts relied on in the opinion of the court in excuse of the attorneys be true, surely they should have been set out in their answers at the proper time. But they are not.
We would, in my opinion, be wanting in duty if we *363failed to characterize the conduct of the.respondents as a violation of their professional duty to the court.
It is equally a violation of a duty which they owe to themselves and to the profession of which they are members — honorable members all — and some of them able, experienced and distinguished members. .
The country has not recovered from the shock of a great war.. There are impediments to the administration of justice to be found in the prejudices which grow out of and are fostered by the contests of political, parties. There are, doubtless, cases of indiscretion, resulting from inexperience or other causes, on the part of those who have been called to the discharge of judicial duties. This is to be lamented. But the duty of the members of the bar is á plain one. Their learning and professional training should supplement, if need be, the inexperience of the bench.
They should never allow themselves to be betrayed by passion or resentment into the formation of combinations to destroy or impair the authority of the bench.
I cannot concur in the judgment of the court.
On the fourteenth of November, 1872, the former relators again applied to this court for a rule on Henry Maney, to show' cause why he should not be punished for refusing to obey the former mandates. They alleged, under oath, that on the eleventh of November, 1872, the Hon. Henry Maney, presiding at a session of the District Court of Guadalupe county, refused to permit said attorneys to appear for their clients, until the former alleged contempt committed was purged ; that he refused to permit the mandates and opinion of this court, touching such alleged contempt, to be read, remarking that he had a copy of them, etc.
In response to the scire facias issued by this court, *364Henry Maney, on the twenty-ninth of ¡November, 1872, answered, under oath, that no act done by him was performed with any intention of showing contempt to this court. The rest of his sworn answer is by way of argument, and is too voluminous for insertion in full.
Respondent’s Answer.
•* * Respondent most respectfully submits, that the jurisdiction of this or any other court means its power to hear and determine a cause. The decree or mandate of the Supreme Court, when rendered in the exercise of its appellate jurisdiction, becomes, to the District Court from which the appeal was taken, the law of that particular case; and the court has power in such case to enforce the execution of its mandate. (Banton v. Wilson, 4 Texas, 404; and Art. 5, § 3, State Constitution, p. 23.)
Section 3 of Article 5 of our State Constitution confers and defines the jurisdiction of this honorable court. From this section, and repeated decisions of this court, it seems clear that this court has no power to do anything else than to exercise its appellate jurisdiction in such civil cases as are properly brought here from some of the inferior courts, and in such criminal cases as some judge of this court shall permit to be brought here, because, upon inspection of the transcript of the record, he believes some error of law has been committed by the judge before whom such case was tried, and to enforce both its appellate and original jurisdiction by such writs as are proper and necessary, and to grant the writs of habeas corpus and mandamus. (Ex parte Colin De Bland, Dallam’s Digest, p. 406; McFarland v. Johnson, 27 Texas, 108.)
In granting the writs of habeas corpus and mandamus and hearing the application or petition, this court exercises its original jurisdiction, which is co-extensive and *365concurrent with and in no respect different from that exercised by the District Courts of this State, or any one of the judges thereof.
* * * It seems clear that it was not necessary or required by the provisions of our criminal procedure, touching habeas corpus, for this court to have certified its judgment or mandate in said cause Ho. 1137, to the District Court for observance, for the plain reason that this honorable court and the District Court of the Twenty-second District, as to the subject matter adjudged, had by the Constitution original jurisdiction, co-extensive and concurrent. * * . * * * * * * *
Our criminal procedure is specific in its provisions as to the exercise of the appellate jurisdiction of this honorable court in habeas corpus cases.
* * * What purpose could be accomplished by certifying the judgment to the court a quo for observance, when the statute provides for its being executed by notice to the officer having the party in custody, or the sheriff of the proper county % And if it be true, as stated in Articles 3585, 3586, 3587 and 3588, and by this honorable court in McFarland v. Johnson, 37 Texas, 105, that the end and object of the writ of habeas corpus is prompt relief from personal restraint, surely, when the relief sought has been obtained, the writ has performed its office. Judgment of the Supreme Court in habeas corpus is, by Article 3335, final and conclusive, and acts upon nothing else except the illegal restraint complained of. And there is, therefore, nothing left to be done or to be observed by the court a quo. The Supreme Court itself is vested by the Constitution with power to enforce its own jurisdiction. Respondent knows of no case wherein a court or judge of this State, hearing an application under habeas corpus, whether exercising original or appellate jurisdiction, has ever assumed to do more *366than to discharge, remand or admit to bail. (Republic v. W. D. Bynum, Dal. Dig., 376; and Holman v. Mayor of Austin, 34 Texas, 668.)
* * * Courts are the exclusive judges of contempts shown them (Holman v. Mayor of Austin, 34 Texas, 608); and for this reason, among others, no appeal is permitted from a judgment of conviction for a contempt. (Floyd v. State, 7 Texas, 215; Crow v. The State, 24 Texas, 12; Casey v. The State, 25 Texas, 380.)
Respondent further says, that there are outstanding five judgments against each of said applicants in said cause Ho. 1127; that up to this time respondent believes that these attorneys, against whom the five fines, of one hundred dollars each, have been adjudged for contempt of the District Court of Guadalupe county, have failed, as they are each required to do, to pay anything towards the satisfaction, of said judgments of conviction; and therefore this respondent says, that at the Hovember Term, A. D. 1872, of the District Court of Guadalupe county, your respondent called- the attention of said attorneys to the fact that they were, by these several judgments, convicted of a contempt of court, and that so long as said judgments remained unpaid, or until they filed in the District Court of Guadalupe county a true copy, or substantial copy, of their response to the return of the sheriff filed in cause No. 1127, Ex parte John Ireland et al., that the District Court of Guadalupe county could not permit them to practice as attorneys in it.
If it be true that a court is to judge exclusively for itself of a contempt committed against it, then the said attorneys' were convicted of contempt and fined before the rendition of the mandate or judgment in cause No. 1127, Ex parte John Ireland et al.; and said contempt has never been purged, nor have said attorneys paid into court the fines, nor in any other way satisfied said judg*367ments of conviction for contempt. And therefore respondent says that the Judge of the Twenty-second Judicial District was, by reason of the respect demanded by the law, from attorneys as. well as others, to be shown the District Court of Guadalupe county, constrained to “turn a deaf ear” to all applications coming from said attorneys to said court, except such as involved matters of right. (Johnson v, Pinney, 1 Paige, 646; Lane v. Ellzey, 4 Hennig & Mumford’s Reports, 504.)
Respondent further says, that this honorable court only has superintendence and control over inferior courts, by the issuance of proper writs, to enforce its appellate and original jurisdiction. (McFarland v. Johnson, 27 Texas, 108.)
On the day after the filing, of respondent’s answer, the following opinion was delivered :
Ogden, J.
On the twenty-second of July, 1872, the relators were brought before this court on a writ of 1'la-deas corpus, and, on an investigation of the case, it was found that they had been committed by the Hon. Henry Maney, District Judge of the Twenty-second Judicial District, for an alleged contempt of the District Court of Guadalupe county. This court, in the opinion delivered in that case, declared that “the relators were charged with no contempt;” andas they were charged with no contempt, no legal judgment could be entered up against them, and they were, therefore, discharged.
The mandate which issued upon the judgment in that case enjoined all further proceedings against the parties for the supposed contempt.
It now appears, from the petition of the relators, and the answer and confession of the respondent, that he, as the Judge of the Twenty-second Judicial District, has dis*368regarded the judgment and mandate of this court, and, in violation of said mandate has attempted to enforce, in a manner wholly unknown to our law, that pretended judgment of his court, which, in effect, had been declared by this court null and void. We are therefore constrained to hold the said Henry Maney, judge as aforesaid, in contempt of the judgment and mandate of this court.
It is therefore ordered and adjudged by this court, that the Hon. Henry Maney, Judge of the Twenty-second Judicial District, be and he is hereby fined in the sum of one hundred (100) dollars, for a contempt of the judgment and mandate of this court.
And it is further ordered, that the said Henry Maney, judge as aforesaid, do abstain from any further hindrance of the relators, or interference with their right to practice law in any of the courts of Texas to which they have been legally admitted, by reason of any supposed or pretended contempt of the District Court of Guadalupe county, for which they had been arrested, and were discharged from arrest by the judgment of this court, on the twenty-second day of July, 1872.
It is further ordered and adjudged, that the said Henry Maney pay all cost of this proceeding.
Ordered accordingly.
On the seventeenth of March, 1873, in another proceeding at the suit of the former relators, the following judgment was rendered by this court:
“An information having been filed in this court on the seventh day of March, 1873, complaining of the Hon. Henry Maney, Judge of the Twenty-second Judicial District, that he is in contempt of the mandate of this court, issued oh the thirtieth day of November, 1872, and that, in disobedience of said mandate, he continues to restrain *369the relators from practicing as lawyers in the court over which he presides, and that they are thus deprived of their legal rights as licensed attorneys of the courts of this State, and that he did so far disregard the rights of the relators, and their clients to be represented by them in the said courts presided over by the said Henry Haney, at the last term of the District Court of Guadalupe county, and since the thirtieth day of November, 1872, as to refuse to hear them as attorneys, or to allow them to represent their clients in causes then and there pending in said District Court; and the said information being proved to our satisfaction by the oaths of Wm. E. Goodrich and W. H. Burgess; it is therefore ordered, adjudged and decreed, that the said Henry Haney is guilty of a contempt of the mandate of this court, and that he pay a fine of five hundred dollars ($500), and be imprisoned in the county jail of Travis county for the term of fifteen days; and that in default of the payment of said fine, as well as a fine of one hundred dollars heretofore assessed against him on a similar complaint of contempt, of which he was found guilty by this court on the thirtieth day of November, 1872, on the expiration of his term of imprisonment, the sheriff of Travis county will return the body of the said Henry Haney before this court.”
The circumstances under which the respondent was finally released, when brought before this court, are not disclosed by the record.
At the following term of the Guadalupe District Court the unfortunate contest was renewed by the refusal of Hon. Henry Haney to permit the relators to practice as attorneys until they had purged the alleged contempt. On the application, under oath, of Wm. H. Rust and John Ireland, process was again issued from this court, July 2, 1873, requiring Henry Haney to appear before it on the tenth day of July following, to show cause why *370he should not be held in contempt of [the orders of the court. It was served on the fifth of July.
On the seventh of July, Henry Maney, Judge of the Twenty-second Judicial District, relieved the contest from its increasing monotony by resorting to a novel expedient. He caused process to issue, under seal of the District Court of Guadalupe county, requiring the sheriff of Travis county to summon Wesley Ogden and M. B. Walker, judges of the Supreme Court, to appear before the District Court of Guadalupe county, at the court house in the town of Seguin, “on Saturday, the-twelfth day of July, A. D. 1873, at 10 o’clock A. M., then and there to show cause, if any they can, why they should not be held in contempt of the District Court of Guadalupe county, for the issuance of the mandate (before set forth), and for unlawfully fining and imprisoning Henry Maney, Judge of the Twenty-second Judicial District.”
On the tenth of July, Hon. Henry Maney failing to appear in obedience to process from the- Supreme Court, an attachment was issued for his arrest, which was executed by Geo. B. Zimpelman, sheriff of Travis county.
On the twenty-eighth of July, a writ of habeas corpus was issued by Hon. L. D. Evans, as Chief Justice of this State,* directed to Geo. B. Zimpelman, for the body of Henry Maney, upon which the following return was made: “Received same day issued. Hot executed, being officially informed that Wesley Ogden is Presiding Judge of the Supreme Court of the State of Texas.
“Geo. B. Zimpelman, Sheriff T. C.”
It appearing to Hon. L. D. Evans, at chambers, that one “Wat. Campbell, a citizen of Austin,” was a “suitable person to execute the writ of habeas corpus,” issued *371by him, he was appointed, and on the ninth of August made return that he was unable to execute the same.
On this return being made, it appears from the papers on file that an order issued from the Hon. L. D. Evans, “at chambers,” on August 11, 1873, requiring Zimpelman to appear before him to answer for contempt in failing to obey the writ of “ habeas corpus.”
On the same day the Hon. Henry Maney, through his counsel, being in close custody under attachment, applied to this court for time to answer the rule for contempt, alleging that he needed certified copies of fourteen judgments rendered in Guadalupe county, and for that cause desired the Supreme Court to postpone the hearing until the first Monday of September, 1873.
On the next day, Zimpelman failing to appear before the Hon. L. D. Evans “at chambers,” the late Chief Justice signed and filed among the papers in the cause the following order:
“There being no return made to the rule on George B. Zimpelman, sheriff, and having no proper officer at my command to receive and execute a process against said Zimpelman, sheriff, this matter is adjourned sine die.
“L. D. Evans, Ch. J. S. C.”
On the thirteenth of August, 1873, Henry Maney applied to Justice Walker for a writ of habeas corpus, which was issued and returned forthwith by the production of the body of the relator before the court.
Proceedings were postponed until September 3, when the following opinion was pronounced:
Per Curiam.
The court having had this case under consideration, and after due examination of the answer of the respondent, having heard the evidence adduced for and against the respondent, we are of opinion that the answer is wholly insufficient in law to purge the contempt *372of which the respondent stands charged, if true; and we regret, after a full examination of the evidence, that we are forced to the opinion that the answer is evasive and seeks to avoid an answer to the charge against the respondent.
The statements contained in the answer are mainly contradicted by the evidence.
We have sought in vain for mitigating facts or circumstances upon which to reduce the punishment to be awarded in like cases, but have found none; and we are fully satisfied that the conduct of the respondent throughout has been in contumacy of the dignity of this court and in bold defiance of its authority. It is therefore ordered and adjudged, that the said Henry Maney be held in contempt of this court for willful disobedience of its process, issued on the second day of July, 1873, in the case of the State of Texas at the relation of John Ireland etal. against the said Henry Maney, Judge of the Twenty-second Judicial District, and that he, the said Henry Maney, be and hereby is sentenced to the county prison of Travis county, there to be kept and confined for the term of ten days; and he is hereby adjudged to pay a fine to the State of Texas of five dollars, and all the costs of this proceeding, for which, if not paid in ten days, execution may issue.
[The following note from Judge Maney was filed in the Supreme Court in. the last cause decided, on the eighth of September, 1873. — Reporters.]

“ To the Honorable the Supreme Court of the State of Texas:

“In the unfortunate controversy out of which has grown my present imprisonment, I have acted throughout from a sense of duty, and in the belief that my course was sanctioned by the law. I still so believe.
“But the Supreme Court — the idghest tribunal in the State, and from which there is no appeal — having decided against me, I feel that a further contest on my part would be fruitless. Having done all that I conceive my duty requires in the premises, and being overruled by the Supreme Court, I yield to its superior power and authority. * * *
“Henry Maney.”

At that time it was claimed by a majority of the Supreme Court that Judge Evans’ term of office had expired.